Exhibit 32.1 Certification of Principal Executive Officer and Principal Financial Officer Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Pursuant to Section906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Green Star Alternative Energy, Inc. (the “Company”), does hereby certify, to the best of his knowledge and belief that: (1) The Annual Report on Form 10-K for the year ended December 31, 2010 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Eric Stoppenhagen Eric Stoppenhagen Principal Executive Officer Principal Financial Officer May 27, 2011
